NOTE: This order is nonprecedential.

  Wntteb ~tate~ QCourt of ~eaI~
      for !be jfeberaI QCtrcutt

                 FLASH SEATS, LLC,
                  Plaintiff-Appellant,

                            v.
                   PACIOLAN, INC.,
                   Defendant-Appellee.


                    2012-1053, -1093


   Appeals from the United States District Court for the
District of Delaware in case no. 07-CV-0575, Judge Leo-
nard P. Stark.


                      ON MOTION


                       ORDER

    Paciolan, Inc. moves for a 14-day extension of time,
until February 27, 2012, to file its response brief. Flash
Seats, LLC opposes.

   Upon consideration thereof,

   IT Is ORDERED THAT:
FLASH SEATS v. PACIOLAN                                   2
      The motion is granted.

                               FOR THE COURT


      FEB 01 2012               /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Brian T. Moriarty, Esq.
    Clement S. Roberts, Esq.                  FILED
                                      U.S. COURT OF APPEALS FOR
s21                                      THE FEDERAL CIRCUIT

                                          FEB 01 2012
                                            JAN HORBAlY
                                               CLERK